Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 April 4, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: DWS Strategic Equity Long/Short Fund (the “Fund”), a series of DWS Market Trust (the “Trust”); (Reg. Nos. 002-21789; 811-01236) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 113 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement relating to the Fund and was filed electronically on March 31, 2014. Please direct any comments or questions regarding this filing to the undersigned at (617) 295-3986. Very truly yours, /s/Scott D. Hogan Scott D. Hogan Director Deutsche Investment Management Americas Inc. cc:John Marten, Esq., Vedder
